Title: From James Madison to Richard Peters, 22 February 1819
From: Madison, James
To: Peters, Richard


Dear Sir
Montpellier Feby. 22. 1819
I perceive that I am indebted to you for the copy of an Agricultural Almanack & Memorial, brought me by a late mail, for which I offer my thanks. Accept them also for the Copy of Mr Rawle’s Address which you have been so kind as to send me.
I am particularly pleased with your scheme of a “Pattern Farm.” There is no form in which Agricultural instruction can be so successfully conveyed: nor is there any situation more favorable for the establishment than the neighbourhood of a large commercial city. The vessels going thence to every part of the globe can obtain from our Consuls, or from mercantile correspondents, specimens of every article, vegetable & animal, which may deserve experiment; and from such a position, the fruits of successful experiments can be conveniently diffused by water as well as by land. The only objection likely to be started is the expence. But I do not see that even this extends much if at all beyond the Outfit. A small proportion only of the experiments would be a dead loss: whilst many would yield lucrative samples for a distributive sale.
The subject of Mr. Rawle’s Address is an important one; and he has handled it with the ability of which he enjoys the reputation. My own ideas run much in the same channel with his. Our kind reception of emigrants is very proper; but it is dictated more by benevolent than by interested considerations, tho’ some of them seem to be very far from regarding the obligations as lying on their side. I think he has justly graduated also the several classes of emigrants. The Cultivators of the soil are of a character, and in so minute a proportion to our agricultural population, that they give no foreign tint to its complexion. When they come among us too, it is with such a deep feeling of its being for good & all, that their adopted Country soon takes the place of a native home. These remarks belong in a considerable degree to the Mechanical class. The mercantile class has different features. Their proportional number, their capital or their credit, and their intelligence, often give them pretensions and even an influence among the native class, which you can better appreciate perhaps than I can. They are less tied also to their new Country by the nature of their property & pursuits than either of the other classes, a translation of them to another being more easy. And even after naturalization, the rights involved in their native allegiance facilitate violations of the duties of their assumed one. According to the general laws of Europe no emigrant ceases to be a subject. With this double aspect, I believe it cannot be doubted that naturalized citizens among us have found it more easy than native ones to practise certain frauds. I have been led to think it worthy of consideration, whether our law of naturalization might not be so varied as to communicate the rights of Citizenship by degrees, and in that way preclude or abridge the abuses committed by naturalized Merchants, particularly shipowners. The restrictions would be felt, it is true by meritorious individuals, of whom I could name some, & you doubtless more; but this always happens in precautionary regulations for the general good. But I forget that I am only saying what Mr. Rawle has better told you, or what, if just, will not have escaped your own reflections. I wish you health & every other happiness
James Madison
